Exhibit 10.4.5

Form of Performance Share Agreement

 

Name of Participant:   

 

      No. of Shares:   

 

   Shares Class A Common Stock Grant Date:   

 

     

This Performance Share Agreement (“Agreement”) evidences the grant to the
Participant by Chipotle Mexican Grill, Inc. (the “Company”) of the right to
receive shares of Class A Common Stock of the Company, $.01 par value per share
(“Common Stock”), on the terms and conditions provided for herein pursuant to
the Chipotle Mexican Grill, Inc. 2006 Stock Incentive Plan (the “Plan”). Except
as specifically set forth herein, this Agreement and the rights granted
hereunder are expressly subject to all of the terms, definitions and provisions
of the Plan as it may be amended and restated from time to time. Capitalized
terms used in this Agreement and not defined herein shall have the meanings
attributed to them in the Plan.

Notwithstanding anything in this Agreement to the contrary, this award, and all
of the rights and obligations under this Agreement, are expressly conditioned on
approval of the Plan, as proposed to be amended and restated, by the
shareholders of the Company at the Company’s Annual Meeting of Shareholders on
May 21, 2008, or at any adjournment thereof. In the event the Plan is not so
approved at such annual meeting, all of the rights and obligations under this
Agreement will be immediately cancelled and neither the Performance Shares nor
this Agreement shall be of any force or effect.

1. Grant of Performance Shares. Subject to the terms and provisions of this
Agreement and the Plan, the Company hereby grants to Participant the right to be
issued up to the total number of shares of Common Stock set forth above (the
“Performance Shares”), subject to the following conditions:

(a) Certification by the Committee of achievement of the Performance Terms set
forth on Appendix A;

(b) Participant being continuously employed (subject to the provisions of
Section 2) with the Company from the Grant Date through the date of the
Committee’s certification of the achievement of the Performance Terms;

(c) The occurrence of the Threshold Date set forth on Appendix A; and

(d) The satisfaction or occurrence of any additional conditions to vesting set
forth on Appendix A.

The date on which all of the conditions set forth above are satisfied is the
“Vesting Date,” and the Company will issue the Performance Shares to the
Participant as soon as practicable following the Vesting Date, but in any event
within 60 days of the Vesting Date. Notwithstanding the foregoing, if the
Vesting Date has not been achieved prior to the Expiration Date set forth in
Appendix A, this award will be forfeited and cancelled automatically as of such
Expiration Date, and no Performance Shares will be issued hereunder.

This Agreement represents the Company’s unfunded and unsecured promise to issue
the Performance Shares at a future date, subject to the terms of this Agreement
and the Plan. Participant has no rights under this Agreement other than the
rights of a general unsecured creditor of the Company.

Subject to the satisfaction of any tax withholding obligations described in
Section 5 below, you may elect to defer the receipt of any of the Performance
Shares by submitting to the Company a deferral election in the form provided to
you by the Company. In the event you intend to defer the receipt of Performance
Shares, you must submit to the Company a completed deferral election form no



--------------------------------------------------------------------------------

later than the Final Election Date (as defined below). By submitting such
deferral election, you represent that you understand the effect of any such
deferral under relevant federal, state and local tax and social security laws,
including, but not limited to, the fact that social security contributions may
be due upon the Vesting Date notwithstanding your deferral election. Any
deferral election may be amended or terminated prior to the Final Election Date.
A deferral election shall become irrevocable on the Final Election Date and any
deferral election or revision of a deferral election submitted after the Final
Election Date shall be void and of no force or effect. The “Final Election Date”
shall be the later to occur of the following: (i) 30 days following the Grant
Date, and (ii) the last business day occurring on or before the date that is six
months prior to the date on which the Performance Terms are satisfied, provided
that in no circumstances will the Final Election Date be later than the date
Participant ceases to provide services to the Company.

2. Termination of Employment. Subject to the provisions that follow in this
Section 2 and Section 3, if at any time prior to the Vesting Date the
Participant’s service with the Company terminates, then notwithstanding any
contrary provision of this Agreement, this award will be forfeited and cancelled
automatically as of the date of such termination, and no Performance Shares will
be issued hereunder.

Notwithstanding the foregoing or any contrary provision in the Plan, if the
Participant’s employment terminates prior to the Vesting Date as a result of
Participant’s death, or the Committee determines that such termination is in
connection with the Participant’s Retirement (as defined below), or is as a
result of the Participant’s becoming a Franchisee (as defined below) or the
Participant’s medically diagnosed permanent physical or mental inability to
perform his or her job duties, then the award evidenced by this Agreement will
continue in force following the date of such termination, and, subject to any
then effective deferral election, as soon as practicable following occurrence of
what would otherwise be the Vesting Date but for the termination of
Participant’s service with the Company (such date, the “Payout Date”), but in
any event within 60 days of the Payout Date, a pro-rata portion of the
Performance Shares will be issued to the Participant (or if applicable his or
her estate, heirs or beneficiaries) reflecting the period of Participant’s
continued service to the Company from and after the Grant Date through the date
of termination of Participant’s service. The Committee will determine the
pro-rata portion of the Performance Shares to be paid out under the following
formula: Total number of Performance Shares multiplied by (Number of days of
service following Grant Date divided by number of days between Grant Date and
Payout Date).

For purposes of this Section 2, “Retirement” means that a Participant having a
combined Age and Years of Service (as those terms are defined below) of at least
70 (a) has given the Chief Executive Officer of the Company or his or her
designee at least six months prior written notice of such Participant’s
retirement; (b) has agreed for a period of two years after such retirement not
to engage in any “competitive activity” with the Company (as determined from
time to time by the Committee); and (c) voluntarily terminates from service with
the Company. The term “Age” of a Participant means (as of a particular date of
determination), the Participant’s age on that date in whole years and any
fractions thereof, and the term “Years of Service” means the number of years and
fractions thereof during the period beginning on a Participant’s most recent
commencement of employment with the Company or a subsidiary or parent of the
Company and ending on the date of such Participant’s termination of service with
the Company.

For purposes of this Section 2, a Participant’s becoming a “Franchisee” means
the Participant becoming a franchisee of the Company (or of a subsidiary of the
Company whose financial results are consolidated with those of the Company),
provided such Participant has agreed for a period of two years after such
acquisition of a franchise not to engage in any “competitive activity” with the
Company (as determined from time to time by the Committee).

3. Change in Control.

(a) In the event of a Change in Control that does not also constitute a “change
in the ownership or effective control of a corporation, or a change in the
ownership of a substantial portion of the assets of a corporation” under Treas.
Reg. § 1.409A-3(i)(5), then (i) the Performance Shares shall remain outstanding,
(ii) the Performance Shares shall continue to be subject to the terms of this
Agreement, and (iii) the provisions of the second paragraph of Section 7 of the
Plan shall not apply to such Performance Shares.



--------------------------------------------------------------------------------

(b) In the event of a Change in Control that is also a “change in the ownership
or effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation” under Treas. Reg.
§ 1.409A-3(i)(5), then (i) the Performance Shares (or any Replacement Award, as
defined below) shall remain outstanding, (ii) the Performance Shares shall
continue to be subject to the terms of this Agreement, (iii) the provisions of
the second paragraph of Section 7 of the Plan shall apply to such Performance
Shares, and (iv) such Performance Shares shall be paid out within 60 days of the
earlier of (A) the date the Performance Shares would otherwise be paid out
hereunder and (B) the date of the Participant’s Qualifying Termination. This
paragraph shall not apply if paragraph (c) below is applicable.

(c) In the event of a Change in Control that is also a “change in the ownership
of a corporation” under Treas. Reg. § 1.409A-3(i)(5)(v) or a “change in the
ownership of a substantial portion of a corporation’s assets” under Treas. Reg.
§ 1.409A-3(i)(5)(vii) (a “Special CIC”), the Performance Shares subject to this
Agreement shall immediately vest and the Participant shall receive, within 10
days of such Special CIC, the consideration (including all stock, other
securities or assets, including cash) payable in respect of the Performance
Shares as if they were vested, issued and outstanding at the time of such
Special CIC; provided, however, that with respect to Performance Shares that are
otherwise subject to a “substantial risk of forfeiture” under Treas. Reg.
§ 1-409A-1(d) and to the extent permitted by Treas. Reg. § 1.409-3, the
Committee may arrange for the substitution for the Performance Shares with the
grant of a replacement award (the “Replacement Award”) to Participant of shares
of restricted stock of the surviving or successor entity (or the ultimate parent
thereof) in such Change in Control, but only if all of the following criteria
are met:

(i) Such Replacement Award shall consist of securities listed for trading
following such Change in Control on a national securities exchange;

(ii) Such Replacement Award shall have a value as of the date of such Change in
Control equal to the value of the Performance Shares, calculated as if the
Performance Shares were exchanged for the consideration (including all stock,
other securities or assets, including cash) payable for shares of Common Stock
in such Change in Control transaction;

(iii) Such Replacement Award shall become vested and the securities underlying
the Replacement Award shall be issued to the Participant on the date that is one
year prior to the Expiration Date, or if such Change in Control occurs following
that date shall become vested and shall be issued on the Expiration Date, in
either case subject to Participant’s continued employment with the surviving or
successor entity (or a direct or indirect subsidiary thereof) through such date,
provided, however, that such Replacement Award will vest immediately upon and
the securities underlying the Replacement Award shall be issued within 60 days
after the date that (i) the Participant’s employment is terminated by the
surviving or successor entity Without Cause, (ii) the Participant’s employment
is terminated for Good Reason, (iii) the Participant’s death or (iv) the
Participant’s medically diagnosed permanent physical or mental inability to
perform his or her job duties; and

(iv) Notwithstanding Section 3(c), such Replacement Award shall vest immediately
prior to and the securities underlying the Replacement Award shall be issued to
the Participant upon (A) any transaction with respect to the surviving or
successor entity (or parent or subsidiary company thereof) of substantially
similar character to a Change in Control, or (B) the securities constituting
such Replacement Award ceasing to be listed on a national securities exchange.



--------------------------------------------------------------------------------

Upon such substitution the Performance Shares shall terminate and be of no
further force and effect.

4. Rights as Shareholder. Participant shall not have any of the rights of a
shareholder with respect to the Performance Shares except to the extent that
such Performance Shares are issued to Participant in accordance with the terms
and conditions of this Agreement and the Plan.

5. No Right to Continued Employment. Nothing contained in this Agreement shall
be deemed to grant Participant any right to continue in the employ of the
Company for any period of time or to any right to continue his or her present or
any other rate of compensation, nor shall this Agreement be construed as giving
Participant, Participant’s beneficiaries or any other person any equity or
interests of any kind in the assets of the Company or creating a trust of any
kind or a fiduciary relationship of any kind between the Company and any such
person.

6. Withholding Taxes. No later than the date as of which an amount first becomes
includible in the gross income of the Participant for federal income tax
purposes with respect to the Performance Shares, the Participant shall pay to
the Company or make arrangements satisfactory to the Committee regarding the
payment of, any federal, state, local or foreign taxes of any kind required by
law to be withheld with respect to such amount. If approved by the Committee in
its sole discretion, the minimum required withholding obligations may be settled
with a portion of the Performance Shares. The obligations of the Company under
the Plan and this Agreement shall be conditional on such payment, and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment otherwise due to the Participant.

7. No Fractional Shares. If any terms of this Agreement call for payment of a
fractional Performance Share, the number of Performance Shares issuable
hereunder will be rounded down to the nearest whole number.

8. Non-Transferability of Award. The Performance Shares shall not be assignable
or transferable by the Participant prior to their vesting and issuance in
accordance with Sections 1 or 2, except by will or by the laws of descent and
distribution. In addition, no Performance Shares shall be subject to attachment,
execution or other similar process prior to vesting.

9. Applicability of the Plan. Except as specifically set forth herein, the
Performance Shares are subject to all provisions of the Plan and all
determinations of the Committee made in accordance with the terms of the Plan.
By executing this Agreement, the Participant expressly acknowledges (i) receipt
of the Plan and any current Plan prospectus and (ii) the applicability of the
provisions of the Plan to the Performance Shares.

10. Additional Conditions to Issuance of Performance Shares. Notwithstanding the
occurrence of the Vesting Date or Payout Date, the Company shall not be required
to issue any Performance Shares hereunder so long as the Company reasonably
anticipates that such issuance will violate federal or state securities law or
other applicable law; provided however, that in such event the Company shall
issue such Performance Shares at the earliest possible date at which the Company
reasonably anticipates that the issuance of the shares will not cause such
violation.

11. Modification; Waiver. Except as provided in the Plan or this Agreement, no
provision of this Agreement may be amended, modified, or waived unless such
amendment or modification is agreed to in writing and signed by the Participant
and by a duly authorized officer of the Company, and such waiver is set forth in
writing and signed by the party to be charged, provided that any change that is
advantageous to Participant may be made by the Committee without Participant’s
consent or written signature or acknowledgement. No waiver by either party
hereto at any time of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Participant acknowledges and agrees that the Committee
has the right to amend this Agreement in whole or in part from time-to-time if
the Committee believes, in its sole and absolute discretion, such amendment is



--------------------------------------------------------------------------------

required or appropriate in order to conform the award evidenced hereby to, or
otherwise satisfy any legal requirement (including without limitation the
provisions of Section 409A of the Code). Such amendments may be made
retroactively or prospectively and without the approval or consent of the
Participant to the extent permitted by applicable law, provided that the
Committee shall not have any such authority to the extent that the grant or
exercise of such authority would cause any tax to become due under Section 409A
of the Code.

12. Notices. Except as the Committee may otherwise prescribe or allow in
connection with communications procedures developed in coordination with any
third party administrator engaged by the Company, all notices, including notices
of exercise, requests, demands or other communications required or permitted
with respect to the Plan, shall be in writing addressed or delivered to the
parties. Such communications shall be deemed to have been duly given to any
party when delivered by hand, by messenger, by a nationally recognized overnight
delivery company, by facsimile, or by first-class mail, postage prepaid and
return receipt requested, in each case to the applicable addresses set forth
below:

If to the Participant:

to the Participant’s most recent address on the records of the Company

If to the Company:

Chipotle Mexican Grill, Inc.

1543 Wazee

Denver, CO 80202

Attn: Human Resources Executive Director

Facsimile: 303-222-2500

(or to such other address as the party in question shall from time to time
designate by written notice to the other parties).

13. Governing Law. Except to the extent that provisions of the Plan are governed
by applicable provisions of the Code or other substantive provisions of federal
law, this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law thereof.

 

CHIPOTLE MEXICAN GRILL, INC.

 

By:   Darlene Friedman  

Chair, Compensation Committee of the Board of

Directors

[NAME OF PARTICIPANT]

 